             Case 1:20-cv-00552-RC Document 8 Filed 04/06/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

RUKMINI CALLIMACHI,                 )
                                    )
                        Plaintiff,  )
      v.                            )
                                    )                 Case No. 20-cv-00552 (RC)
NATIONAL ARCHIVES                   )
AND RECORDS ADMINISTRATION,         )
                                    )
                        Defendant.  )
____________________________________)

                                              ANSWER

       Defendant National Archives and Records Administration (“NARA”) hereby answers

Plaintiff Rukmini Callimachi’s Complaint (the “Complaint”), ECF No. 1, as follows:

       1.       This paragraph contains Plaintiff’s characterization of this action and conclusions

of law, to which no response is required. To the extent a response is required, Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph.

                                              PARTIES1

       2.       Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

       3.       Admit.

                                 JURISDICTION AND VENUE

       4.       This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required.




1
  For ease of reference, Defendant refers to Plaintiff’s headings and titles, but to the extent those
headings and titles could be construed to contain factual allegations, those allegations are denied.
             Case 1:20-cv-00552-RC Document 8 Filed 04/06/20 Page 2 of 4



       5.       This paragraph contains argument and conclusions of law, not allegations of fact,

and thus no response is required.

                           NOVEMBER 27, 2019, FOIA REQUEST

       6.       NARA admits that it received a FOIA request from Plaintiff by letter dated

November 27, 2019. By way of further answer, NARA respectfully refers the Court to the cited

correspondence for a complete and accurate statement of its contents and denies any allegations

inconsistent therewith.

       7.       Admit. By way of further answer, NARA respectfully refers the Court to the

cited correspondence for a complete and accurate statement of its contents and denies any

allegations inconsistent therewith.

       8.       Admit. By way of further answer, NARA respectfully refers the Court to the

cited correspondence for a complete and accurate statement of its contents and denies any

allegations inconsistent therewith.

       9.       Admit. By way of further answer, NARA respectfully refers the Court to the

cited correspondence for a complete and accurate statement of its contents and denies any

allegations inconsistent therewith.

       10.      Admit. By way of further answer, NARA respectfully refers the Court to the

cited correspondence for a complete and accurate statement of its contents and denies any

allegations inconsistent therewith.

       11.      Admit. By way of further answer, NARA respectfully refers the Court to the

cited correspondence for a complete and accurate statement of its contents and denies any

allegations inconsistent therewith.




                                                    2
             Case 1:20-cv-00552-RC Document 8 Filed 04/06/20 Page 3 of 4



       12.      NARA admits that by email dated February 12, 2020, it informed Plaintiff that

some of the documents subject to her appeal had been declassified and were available online and

that her case was only partially complete. NARA denies that it was the entity that declassified

the records. By way of further answer, NARA respectfully refers the Court to the cited

correspondence for a complete and accurate statement of its contents and denies any allegations

inconsistent therewith.

       13. Admit

                                Count I – NARA’s FOIA VIOLATION

       14.      NARA repeats and realleges each and every response heretofore made with the

same force and effect as if the same were set forth fully herein.

       15.      Admit.

       16.      This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is required, Defendant denies.

       17.      This paragraph contains conclusions of law, not allegations of fact, to which no

response is required. To the extent a response is required, Defendant denies.

       The remaining paragraphs of the Complaint consist of Plaintiff’s requests for relief, to

which no response is required. Defendant denies that Plaintiff is entitled to the relief requested

or to any relief whatsoever.

                                               ***

       Defendant hereby denies each and every allegation in the Complaint not expressly

answered or qualified above.




                                                     3
             Case 1:20-cv-00552-RC Document 8 Filed 04/06/20 Page 4 of 4



                                   AFFIRMATIVE DEFENSES

          Defendant reserves there right to amend, alter and supplement the affirmative defenses

contained in this Answer as the facts and circumstances giving rise to the Complaint become

known to Defendant through the course of this litigation.

                                 FIRST AFFIRMATIVE DEFENSE

          The Complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

          Plaintiff is not entitled to compel the production of records exempt from disclosure by

one or more exemptions of the FOIA, 5 U.S.C § 552(b).



          Wherefore, Defendant prays that this Court dismiss the Complaint with prejudice, at

Plaintiff’s cost, and that the Court grant such other and further relief as the Court deems just and

proper.

          Dated: April 6, 2020                 Respectfully submitted,

                                               TIMOTHY J. SHEA
                                               D.C. BAR # 437437
                                               United States Attorney for the District of Columbia

                                               DANIEL F. VAN HORN
                                               D.C. BAR # 924092
                                               Chief, Civil Division

                                               /s/ William Chang
                                               WILLIAM CHANG
                                               D.C. BAR # 1030057
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2510
                                               William.chang2@usdoj.gov

                                               Counsel for Defendant



                                                      4
